Wyly, J.
The motion to dismiss this appeal, because the amount involved is less than five hundred dollars, was not well taken.
The amount claimed, as evidenced by the note, is three hundred and twenty-three dollars and ninety-two cents, with eight per cent, per annum interest thereon from nineteenth of April, 1860. The. interest and principal of the note at the time the suit was filed,, twenty-third of February., 1867, exceeded five hundred dollars, and consequently this court has jurisdiction of the case. The motion is-therefore overruled.
It is unnecessary to consider the several grounds of defense, as it is quite evident that the plea of prescription must prevail. There is no evidence of renunciation or interruption of prescription; and that the war of the rebellion did not suspend prescription is no longer an open-question. This court has decided that the doctrine contra non valentem agere non currit prescriptio is merely a rule of equity, which can not impair the operation of the express law enunciated in article 3505 C. C. Under article 21 C. C. judges can decide according to equity, where there is no express law. But a rule of equity must yield, to' express law, however great the hardship. If the judges were permitted to disregard the law, under pretext of applying a rule of equity, there would be no certainty either in the law or the jurisprudence of the State. What would appear to be equity to one set of judges-might not appear to be so to their successors; there would be no fixed rule for the administration of justice; there would be no certain standard to ascertain the rights of persons. The rights of individuals would not be measured by the law, but merely bv the discretion, the learning and the conscience of the judge. '
It is therefore ordered that the judgment appealed from be avoided and annulled; and it is now ordered that there be judgment for the defendants. It is further ordered that; plaintiffs pay costs of both courts.